Citation Nr: 1037113	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-20 742A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to June 1969, 
and active duty for training with the Air National Guard on 
numerous occasions, including January 2001 to March 2001.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board notes that the March 2007 rating decision also denied 
entitlement to service connection for posttraumatic stress 
disorder and that the Veteran properly appealed that issue.  
However, the grant of service connection for that condition in a 
July 2009 rating decision is a complete grant of the benefit 
sought for that particular issue and therefore it is no longer 
before the Board.  As there has been no disagreement or appeal as 
to the downstream elements of effective date or compensation 
level, no such issues are in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a respiratory disorder, claimed 
as asthma, as a result of his service at Incirlik Air Base, 
Turkey, during active duty for training from January 2001 to 
March 2001.  The Board finds that additional development is 
necessary with respect to this claim.  Accordingly, further 
appellate consideration will be deferred and the claim is 
remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Board notes that active service includes any period of active 
duty for training (ACDUTRA) during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, 
ACDUTRA includes full-time duty in the Armed Forces performed by 
the Reserves for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

The Veteran's claim appears to be that he was exposed to terrible 
air conditions while in Turkey for ACDUTRA from January 2001 to 
March 2001.  Service treatment records do not indicate treatment 
for a respiratory disorder at that time, but the Veteran has 
stated that as soon as he returned to the United States he began 
having problems breathing after the slightest exertion.  

A Veteran is competent to report symptoms which come to him 
through his senses.  Furthermore, the Veteran's private treatment 
records show that he was treated for respiratory problems 
starting in October 2001 and was ultimately diagnosed with 
asthma.  

To date, the Veteran has not been afforded a VA examination in 
connection with his claim, and the extant evidence is 
insufficient for the Board to render a decision.  The Veteran is 
competent to testify as to the presence of observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
His statements, along with the accompanying medical evidence, are 
sufficient to require VA to obtain a medical opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  They are not 
sufficient, however, to grant the benefit sought, as there is an 
outstanding question about the nature of the Veteran's 
respiratory disorder and whether that condition is etiologically 
related to active service.  

Consequently, this matter must be remanded for additional 
development of the medical record pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
again ask him to identify in writing the 
names, addresses and dates of treatment of 
all treatment providers who, since August 
2005, may have evaluated or treated the 
Veteran's claimed respiratory disorder.

2.    The RO/AMC should schedule the Veteran 
for an appropriate VA examination in support 
of his claim of entitlement to service 
connection for asthma.  Any evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The claims 
folder should be made available to and be 
reviewed by the examiner, and a rationale for 
all opinions offered must be included in the 
report provided.  Following a thorough 
evaluation, the examiner should determine the 
diagnosis of any respiratory disorder the 
Veteran may have and the extent of any such 
disorder.  Furthermore, the examiner should 
state whether that disability is at least as 
likely as not etiologically related to the 
Veteran's service, including the two months 
he spent in Turkey in 2001.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


